UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended February 28, 2011 or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 0-5131 ART’S-WAY MANUFACTURING CO., INC. (Exact name of registrant as specified in its charter) DELAWARE 42-0920725 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5556 Highway 9 Armstrong, Iowa 50514 (Address of principal executive offices) (712) 864-3131 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large Accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Number of common shares outstanding as of March 25, 2011: 4,016,852 1 Art’s-Way Manufacturing Co., Inc. Index Page No. PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets February 28, 2011 and November 30, 2010 3 Consolidated Statements of Operations Condensed Three-month periods ended February 28, 2011 and February 28, 2010 4 Consolidated Statements of Cash Flows Condensed Three-month periods ended February 28, 2011 and February 28, 2010 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 16 PART II – OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. (Removed and Reserved) 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURES 19 Exhibit Index 20 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements ART’S-WAY MANUFACTURING CO., INC. Consolidated Balance Sheets (Unaudited) Assets February 28, 2011 November 30, 2011 Current assets: Cash $ $ Accounts receivable-customers, net of allowance for doubtful accounts of $142,054 and $114,834 in 2011 and 2010, respectively Inventories, net Deferred taxes Cost and Profit in Excess of Billings Income taxes receivable - Other current assets Total current assets Property, plant, and equipment, net Assets held for lease, net Covenant not to Compete, net Goodwill Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Notes payable to bank $ $ Current portion of term debt Accounts payable Customer deposits Billings in Excess of Cost and Profit Accrued expenses Income taxes payable - Total current liabilities Long-term liabilities Deferred taxes Term debt, excluding current portion Total liabilities Stockholders’ equity: Common stock – $0.01 par value. Authorized 5,000,000 shares; issued and outstanding 4,016,852 and 4,008,352 shares in 2011 and 2010 Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 ART’S-WAY MANUFACTURING CO., INC. Consolidated Statements of Operations Condensed Three Months Ended February 28, 2011 February 28, 2010 Net sales $ $ Cost of goods sold Gross profit Expenses: Engineering Selling General and administrative Total expenses Income (loss) from operations ) Other income (expense): Interest expense ) ) Other Total other income (loss) ) ) Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ ) $ Net income per share: Basic ) Diluted ) See accompanying notes to consolidated financial statements. 4 ART’S-WAY MANUFACTURING CO., INC. Consolidated Statements of Cash Flows Condensed Year To Date February 28, 2011 February 28, 2010 Cash flows from operations: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Stock based compensation - Depreciation expense Amortization expense Deferred income taxes Changes in assets and liabilities, net of Roda acquisiton in 2010: (Increase) decrease in: Accounts receivable ) Inventories ) ) Income taxes receivable ) - Other current assets ) Increase (decrease) in: Accounts payable ) Contracts in progress, net Customer deposits Income taxes payable ) ) Accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant, and equipment ) ) Purchase of assets of Roda - ) Net cash (used in) investing activities ) ) Cash flows from financing activities: Net change in line of credit ) ) Payments of notes payable to bank ) ) Proceeds from the exercise of stock options - Net cash (used in) financing activities ) ) Net decrease in cash ) ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information: Cash paid/(received) during the period for: Interest $ $ Income taxes Supplemental schedule of investing activities: Roda acquisition: Inventories $
